DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically “a means for desorbing” in claim 1 line 10 and 11 has been interpreted as a heater per paragraph 0017 or alternatively a heat switch as per paragraph 0025 of the specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 9, 10, 12-17, and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jackson (US Patent 5,060,482).
Regarding claim 1, Jackson discloses a closed refrigeration system that provides continuous cooling at cryogenic temperatures, the closed refrigeration system comprising: a chamber adapted to hold liquid and gaseous coolant (Still 14) received from a cooling pot (chamber 10); a first adsorption pump (adsorption pump 18) having an inlet end in fluid 
means for condensing the gas desorbed from the first adsorption pump, wherein the means for condensing comprises a first condensing line comprising a single heat exchanger (condenser –collector 32 condenses the helium vapor from pump 18 that enters it from line 27 to liquid and is a heat exchanger in that it is coupled to heat sink 36 per Col. 5 line 18-25)
a closed cycle cryocooler, configured to dissipate heat generated by the adsorption (the closed loop for helium seen in figure 1 from chamber 10 through still 16 and ducts 17, 27 and 28 to condenser 32 before flowing back to chamber 10 through ducts 35, 40, and capillaries 42 and 46).
Regarding claim 2, Jackson discloses the claim limitations of claim 1 above and Jackson further discloses a valve (valve 20 and valve 22) configured to isolate the first (18) and second (19) adsorption pumps from the cooling pot (10) while the gas captured by the first and second adsorption pumps is desorbed (per Col. 5 line 1-9 pump 19 is desorbed when valve 22 is closed and pump 18 is desorbed when valve 20 is closed).
	Regarding claim 3, Jackson discloses the claim limitations of claim 1 above and Jackson further discloses a first valve (valve 20) configured to isolate the first adsorption pump (18) from the cooling pot (10) while the gas captured by the first adsorption pump is desorbed 
	
Regarding claim 5, Jackson discloses the claim limitations of claim 1 above and Jackson further discloses the means for desorbing the gas captured by the first adsorption pump comprises a first heater or a first heat switch (per Col. 5 line 1-9 pump 18 is desorbed by heat switch 24 and heater 30), and wherein the means for desorbing the gas captured by the second adsorption pump comprises a second heater or a second heat switch (per Col. 5 line 1-9 pump 19 is desorbed by heat switch 26 and heater 29).
	Regarding claim 6, Jackson discloses the claim limitations of claim 1 above and Jackson further discloses each of the first (18) and second (19) adsorption pumps comprise an adsorbent that captures the gas from the liquid and gaseous coolant .(vapor is adsorbed in the pumps 18 and 19 per Col. 4 line 54-67)
	Regarding claim 9, Jackson discloses the claim limitations of claim 1 above and Jackson further discloses the liquid and gaseous coolant comprises helium with an isotopic weight of 3, helium with an isotopic weight of 4, or a mixture of the two helium isotopes (the two stable isotopes of Helium 3He and 4He are disclosed as the coolant per Col. 4 line 11-27).
Regarding claim 10, Jackson discloses the claim limitations of claim 1 above and Jackson further discloses means for condensing the gas desorbed from the second adsorption pump (condenser –collector 32 condenses the helium vapor from pumps 19 that enters it from line 28 to liquid per Col. 5 line 18-22). 
Regarding claim 12, Jackson as modified discloses the claim limitations of claim  10 above and Jackson further discloses a condensing line ( duct 35 and 40), wherein the cooling pot (10) and the condensing line are arranged to pass liquid produced by the means for 
	Regarding claim 13, Jackson as modified discloses the claim limitations of claim 12 above and Jackson further discloses a third heat exchanger (heat exchanger 39) arranged in the chamber (14 per figure 1) and along the condensing line (ducts 35 and 40), the third heat exchanger configured to cool the liquid to the temperature of the liquid and gaseous coolant in the chamber (14).

Regarding claim 14, Jackson discloses a method of continuously cooling at cryogenic temperatures in a closed refrigeration system, the method comprising: fluidly coupling a first adsorption pump (adsorption pump 18) to a chamber (Still 14) containing liquid and gaseous coolant received from a cooling pot (chamber 10); 
when the first adsorption pump (18) is fluidly coupled to the chamber (14), capturing, using the first adsorption pump, gas from the liquid and gaseous coolant (per Col. 4. Line 54-67 vapor is adsorbed in the adsorption pump 18), thereby lowering the temperature of the liquid and gaseous coolant in the chamber (14); 
isolating the first adsorption pump from the chamber (when valve 20 is closed); responsive to the isolation of the first adsorption pump from the chamber, (i) fluidly coupling a second adsorption pump (adsorption pump 19) to the chamber ( in time interval Δ2 adsorption pump 19 is connected to the chamber when pump 18 is not as the two pump operate alternately per Col. 4 line 54-67), and (ii) desorbing the gas captured by the first adsorption pump (per Col. 5 line 1-9 pump 18 is desorbed by heat switch 24 and heater 30 in time interval Δ2); 
capturing, when the second adsorption pump (19) is fluidly coupled to the chamber (when valve 22 is open), gas from the liquid and gaseous coolant using the second adsorption 
condensing the desorbed gas by passing the desorbed gas though a first condensing line (line 27) arranged between the first adsorption pump (18) and the chamber (14), thereby producing a liquid, the first condensing line comprising a single heat exchanger (condenser –collector 32 condenses the helium vapor from pump 18 that enters it from line 27 to liquid and is a heat exchanger in that it is coupled to heat sink 36 per Col. 5 line 18-25)
dissipate heat generated by the adsorption in a closed cycle cryocooler (the closed loop for helium seen in figure 1 from chamber 10 through still 16 and ducts 17, 27 and 28 to condenser 32 before flowing back to chamber 10 through ducts 35, 40, and capillaries 42 and 46).
	Regarding claim 15, Jackson discloses the claim limitations of claim 14 above and Jackson further discloses desorbing the gas captured by the first adsorption pump (18) comprises heating the first adsorption pump (via heater 30 per Col. 5, line 1-9), and further comprising desorbing the gas captured by the second adsorption pump (19), wherein desorbing the gas captured by the second adsorption pump comprises heating the second adsorption pump (via heater 29 per Col. 5, line 1-9).
	Regarding claim 16, Jackson discloses the claim limitations of claim 14 above and Jackson further discloses isolating the first adsorption pump (18) comprises isolating the first adsorption pump when an adsorbent of the first adsorption pump is saturated, and further comprising isolating the second adsorption pump (19), wherein isolating the second adsorption pump comprises isolating the second adsorption pump when an adsorbent of the second adsorption pump is saturated (the pumps are alternately connected Per Col. 4 line 54 through Col. 5 line 9 to alternately adsorb and desorb in each pump 18 and 19).
	Regarding claim 17, Jackson discloses the claim limitations of claim 14 above and Jackson further discloses the acts of fluidly coupling the first adsorption pump (18) to the 
Regarding claim 23, Jackson discloses a closed refrigeration system that provides continuous cooling at cryogenic temperatures, the refrigeration system comprising: a chamber adapted to hold liquid and gaseous coolant (Still 14) received from a cooling pot (chamber 10); a first adsorption pump (adsorption pump 18) having an inlet end in fluid communication with the chamber (at the connection with duct 17a), the first adsorption pump configured to capture gas from the liquid and gaseous coolant when the first adsorption pump is enabled (per Col. 4. Line 54-67 vapor is adsorbed in the adsorption pumps); a second adsorption pump (adsorption pump 19) having an inlet end in fluid communication with the chamber (at the connection with duct 17b), the second adsorption pump configured to capture gas from the liquid and gaseous coolant when the second adsorption pump is enabled (per Col. 4. Line 54-67 vapor is adsorbed in the adsorption pumps); a means for desorbing the gas captured by the first adsorption pump (per Col. 5 line 1-9 pump 18 is desorbed by heat switch 24 and heater 30); a means for desorbing the gas captured by the second adsorption pump (per Col. 5 line 1-9 pump 19 is desorbed by heat switch 26 and heater 29); means for condensing the gas desorbed from the first adsorption pump comprises a first condensing line (line 27 and connecting piping connecting to chamber 10, such as duct 35 and 42) arranged between the first adsorption pump (18) and the chamber (14), the first condensing line comprising a first condenser (condenser 32) and a first heat exchanger (44) arranged downstream of the first condenser (32), a closed cycle cryocooler, configured to dissipate heat generated by the adsorption (the closed loop for helium seen in figure 1 from chamber 10 through still 16 and ducts 17, 27 and 28 to condenser 32 before flowing back to chamber 10 through ducts 35, 40, and capillaries 42 and 46).
Regarding claim 24, Jackson discloses (figure 9 and 10) a solenoid valve (valves 20, 21, 22 and 23) which are solenoid valves per Col. 8 line 36-56) comprising: a valve body (the housing for the solenoid valve seen in figure 9 and 10, including the bracket and the housing for seat 92 in duct 17a); a valve seat disposed in the valve body (seat 92); a valve disk (stopper or gate 91) movably disposed in the valve body relative to the valve seat to control fluid flow through the solenoid valve (per Col. 8 line 36-56); and a solenoid coil (solenoid coil 95) disposed to generate a magnetic field that moves the valve disk, wherein the solenoid coil is comprised of a superconducting material (solenoid coil is made of a superconducting material  and moves the valve disc/stopper per Col. 8 line 36-56), wherein the solenoid coil (95) surrounds a portion of the valve body (the coil 95 surrounds a portion of the valve as seen in figure 9, for example where the coil 95 surrounds the housing for the seat 92 and the bracket 96 on either side as seen in figure 9).
Regarding claim 26, Jackson discloses the claim limitations of claim 24 above and Jackson further discloses a static magnetic component located in the valve body (bracket 96); and an armature (at spring 93) located in the valve body and configured to move relative to the static magnetic component, wherein the valve disk (stopper or gate 91) is coupled to a portion of the armature (at 91b the spring 93 is attached to the stopper 91).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Jackson (US Patent 5,060,482) in view of Jones et al. (US Patent 4,831,829).
Regarding claim 11, Jackson discloses the claim limitations of claim 10 above and Jackson further discloses wherein the means for condensing the gas desorbed from the first adsorption pump (18) further comprises a first flow impedance (impedance 41 to build up pressure in the condenser 32 to liquefy the helium per Col. 5 line 57 through Col. 6 line 2) arranged between an outlet end (at valve 21) of the first adsorption pump and the chamber (14), and wherein the means for condensing the gas desorbed from the second adsorption pump comprises at least one of a second heat exchanger (39) and a second flow impedance (impedance 47 where the impedances build up pressure in the condenser 32 to liquefy the helium per Col. 5 line 57 through Col. 6 line 2) arranged between an outlet end (at valve 23) of the second adsorption pump (19) and the chamber (14).
However Jackson does not explicitly disclose that the flow impedance is an expansion valve as Jackson just generally disclose a flow impedance.
Jones teaches a Joule Thompson expansion valve (18) as a device suitable for buildup of a pressure in a adsorption cryogenic refrigerator (the valve produce a high pressure side and a low pressure side Per Col. 2, line 35-44).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the generic flow impedance devices of Jackson to use a Joule Thompson expansion valve to build up pressure in a cryogenic refrigeration system as taught by Jones (Per Col. 2, line 35-44).
Regarding claim 18, Jackson discloses the claim limitations of claim 14 above and Jackson further discloses a flow impedance (impedance 41 to build up pressure in the condenser 32 to liquefy the helium per Col. 5 line 57 through Col. 6 line 2) arranged between the first adsorption pump (18) and the chamber (14).
	However Jackson does not explicitly disclose that the flow impedance is an expansion valve as Jackson just generally disclose a flow impedance.
Jones teaches a Joule Thompson expansion valve (18) as a device suitable for buildup of a pressure in a adsorption cryogenic refrigerator (the valve produce a high pressure side and a low pressure side Per Col. 2, line 35-44). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the generic flow impedance devices of Jackson to use a Joule Thompson expansion valve to build up pressure in a cryogenic refrigeration system as taught by Jones (Per Col. 2, line 35-44). 
	Regarding claim 19, Jackson discloses the claim limitations of claim 14 above and Jackson further discloses condensing the desorbed gas by passing the gas through at least one of a second heat exchanger (condenser 32 or heat exchanger 39 or heat exchanger 44)  and a flow impedance (impedance 41 to build up pressure in the condenser 32 to liquefy the helium per Col. 5 line 57 through Col. 6 line 2)  arranged between the second adsorption pump (19) and the chamber (14), thereby producing a liquid (condenser –collector 32 condenses the helium vapor from pumps 18 and 19 that enters it from lines 27 and 28 to liquid per Col. 5 line 18-22).
Jones teaches a Joule Thompson expansion valve (18) as a device suitable for buildup of a pressure in a adsorption cryogenic refrigerator (the valve produce a high pressure side and a low pressure side Per Col. 2, line 35-44). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the generic flow impedance devices of Jackson to use a Joule . 
Claim 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Jackson (US Patent 5,060,482) in view of Mullally (US Patent 7,975,716).
Regarding claim 21, Jackson discloses the claim limitations of claim 2 above and Jackson further discloses the valve comprises a solenoid valve (valve 20 and valve 22 which are solenoid valves per Col. 8 line 36-56) comprising a valve body (the housing for the solenoid valve seen in figure 9 and 10), a valve seat disposed in the valve body (seat 92), and a valve disk (stopper or gate 91)movably disposed in the valve body  relative to the valve seat to control fluid flow through the solenoid valve (per Col. 8 line 36-56), 
However Jackson does not disclose that the wherein the valve disk is made of an elastomeric material.
Mullally teaches (Figure 1-3) a valve disk (puck 50) that moves relative to the valve seat (40) where the valves disk is made of an elastomeric material (puck is elastomeric per Col. 2, line 12-15).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have substituted the stopper of Jackson for an elastomeric disc/puck disclosed by Mullally. Doing so would provide a well-known alternative material type  for a structure for opening and closing a solenoid valve as taught by Mullally and would provide a structure that could seal repeatedly for the operating life of the valve and are less expensive to manufacture as recognized  by Mullally (per Col. 1, line 26-31 and Col. 1, line 54-58). 
Regarding claim 22, Jackson discloses the claim limitations of claim 17 above and Jackson further discloses the valve comprises a solenoid valve (valve 20 and valve 22 which are solenoid valves per Col. 8 line 36-56) comprising a valve body (the housing for the solenoid valve seen in figure 9 and 10), a valve seat disposed in the valve body (seat 92), and a valve 
Mullally teaches (Figure 1-3) a valve disk (puck 50) that moves relative to the valve seat (40) where the valves disk is made of an elastomeric material (puck is elastomeric per Col. 2, line 12-15).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have substituted the stopper of Jackson for an elastomeric disc/puck disclosed by Mullally. Doing so would provide a well-known alternative material type  for a structure for opening and closing a solenoid valve as taught by Mullally and would provide a structure that could seal repeatedly for the operating life of the valve and are less expensive to manufacture as recognized  by Mullally (per Col. 1, line 26-31 and Col. 1, line 54-58). 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Jackson (US Patent 5,060,482) in view of Kolchinsky et al (US Patent 5,002,253).
Regarding claim 25, Jackson discloses the claim limitations of claim 24 above however Jackson does not further discloses a metal yoke disposed around the solenoid coil and configured to help focus the magnetic field to the valve body, as Jackson is silent as to a Yoke
Kolchinsky teaches a solenoid valve with a metal yoke (outer shell 54 is a yoke of ferromagnetic material per Col. 4, line 38-44) that surrounds a solenoid coil (64) configured to help focus the magnetic field to the valve body (the metal yoke enhances the magnetic conduction or flex density to improve operation per Col. 1, line 21-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solenoid valve of Jackson to include a metal yoke as taught by Kolchinsky. Doing so would provide a structure that enhances the magnetic conduction or flex density to improve operation of the solenoid valve as recognized by Kolchinsky (per Col. 1, line 21-25).
Response to Arguments
Applicant’s filing of a terminal disclaimer overcomes the double patenting rejections of claim(s) 1-3, 5-6, 9, 10, 12-17, 20, and 23. Therefore, the double patenting rejection has been withdrawn.  
Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive. Regarding the argument that Jackson does not discloses a condensing line comprising a single heat exchanger required by independent claims 1 and 14. The examiner respectfully disagrees and notes that the limitations “single heat exchanger” does not exclude any other heat exchanger being present in the condensing line, but rather that the condensing line have a heat exchanger, further the open language of the claims asserted by the transitional phrase “comprising”  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Per MPEP 2111.03 I. As such the claims would not preclude additional elements or heat exchangers beyond the first single heat exchanger. As such Jackson still discloses a means for condensing the gas desorbed from the first adsorption pump, wherein the means for condensing comprises a first condensing line comprising a single heat exchanger where the condenser –collector 32 condenses the helium vapor from pump 18 that enters it from line 27 to liquid and is a heat exchanger in that it is coupled to heat sink 36 per Col. 5 line 18-25. 
Regarding the arguments referencing independent claim 23 that Jackson fails to disclose that the first condensing line is arranged between the pump and the still 14 and includes a first condenser and a heat exchanger. The examiner respectfully disagrees and notes that Jackson discloses a means for condensing the gas desorbed from the first adsorption pump comprises a first condensing line (line 27 and connecting piping connecting to chamber 10, such as duct 35 and 42) arranged between the first adsorption pump (18) and the chamber (14), the first condensing line comprising a first condenser (condenser 32) and a first heat 
Regarding the arguments referencing independent claim 24, that Jackson does not disclose that the solenoid coil surrounds a portion of the valve body. The examiner respectfully disagrees and notes that Jackson discloses (figure 9 and 10) a valve body (the housing for the solenoid valve seen in figure 9 and 10, including the bracket and the housing for seat 92 in duct 17a); a valve seat disposed in the valve body (seat 92); and a solenoid coil (solenoid coil 95) disposed to generate a magnetic field that moves the valve disk (91), wherein the solenoid coil (95) surrounds a portion of the valve body, in that the coil 95 surrounds a portion of the valve as seen in figure 9, for example where the coil 95 surrounds the housing for the seat 92 and the bracket 96 on either side as seen in figure 9. The claims simply require that “a portion” of the valve body. So long as any portion of the valve body is surrounded by the solenoid coil 95, such as the housing for the seat 92 in duct 17a and the bracket 96, which are surrounded by the coil 95. Therefor Jackson still discloses the claim limitations of claim 24.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763